Wheeleb, J.
Without adverting- to all the various objections urged to the sufficiency of tlie petition, one only need he noticed, which will suffice to dispose of tlie ease. It does not appear that tlie acceptance of tlie order in question was an official act apperlaining to or done in the discharge of the duties of tlie office of sheriff. The person who drew the order is alleged to have been the beneficiary in tlie judgment as file ward of the person in whose favor it was obtained. The inference must be that the latter liad tlie legal right to receive the money collected upon the judgment, aud the sheriff liad not the authority to pay it over upon the order of the ward. The acceptance of her order by the deputy was unauthorized, and, consequently, it was not an official act for which the sheriff could be held responsible in his official character. The judgment is affirmed.
Judgment affirmed.